Exhibit 99.1 FOR IMMEDIATE RELEASE Chicago Rivet & Machine Co. Announces Year End Earnings. Naperville, IL, March 23, 2010.Chicago Rivet & Machine Co. (NYSE Amex, symbol: CVR) today announced audited results for the year 2009 as summarized below: CHICAGO RIVET & MACHINE CO. Summary of Consolidated Results of Operations For the Year Ended December 31 Net sales Loss before income taxes Net loss Net loss per share Average shares outstanding Contact: Kimberly A. Kirhofer Chicago Rivet & Machine Co. (630) 357-8500
